Citation Nr: 0839082	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-14 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued his 20 percent 
evaluation for diabetes mellitus with an effective date of 
May 8, 2001, and continued his 10 percent evaluation for 
cardiomyopathy also with an effective date of May 8, 2001.  
In an April 2007 Statement of the Case, the RO increased the 
veteran's evaluation for cardiomyopathy to 30 percent with an 
effective date of December 5, 2005.  According to his July 
2007 letter, the veteran is appealing the diabetes claim 
only. 


FINDINGS OF FACT

The veteran's service connected diabetes mellitus requires 
the use of insulin and a restricted diet, but there is no 
medical evidence that the disability necessitated the 
regulation of the veteran's activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus type II are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic 
Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  [Here, the 
veteran received VCAA notice in January 2006, prior to the 
initial adjudication of his claims in the September 2006 
rating decision at issue.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  In this case, the veteran received Dingess 
notice in March 2006.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) requires VA 
notify the claimant that, in order to substantiate a claim: 
(1) claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect of that worsening 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;  
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the January 2006 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening and provide with examples of the types of medical 
and lay evidence that are relevant to establishing 
entitlement to increased compensation.  Specifically, the 
letter asks that the veteran provide or alert the VA to the 
existence of any evidence that his service connected 
conditions have increased in severity.  Additionally, that 
letter provides examples of the types of medical and lay 
evidence that the veteran may submit in support of his claim 
for an increased rating, stating:

As we consider your claim, you may submit evidence 
showing that your service-connected diabetes [and] 
heart disease have increased in severity.  This 
evidence may be a statement from your doctor, 
containing physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

Nevertheless, the January 2006 VCAA letter did not provide 
the type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

Since the diagnostic code under which this claim is rated 
does not require criteria such as a specific measurement or 
test that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life, Vazquez requirement (2) 
is inapplicable.

Vazquez requirement (3) is that the veteran be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes.  In October 2005, the veteran's representative sent 
the veteran a memorandum with the diagnostic code schedules 
for diabetes and cardiomyopathy attached so that the veteran 
could present these schedules to the pertinent specialists.  
Thus, although the veteran was not informed of the schedular 
requirements for an increased rating in accordance with 
Vazquez requirement (3), this memorandum shows that he, 
through his representative, had actual knowledge of the 
schedular requirements.  Hence, the Board finds that all a 
reasonable person could have been expected to understand what 
was needed to substantiate the claims for increase; and as 
such, VA's notice deficiency in this regard is deemed 
harmless.
 
The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, the medical opinion of his private 
physician, and the veteran's statements.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  In August 2007, he stated 
that he had no further evidence to submit.  Therefore, there 
is no prejudice to the veteran in proceeding to consider the 
claim on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2007).  The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7 (2006).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

38 C.F.R. § 4.119, DC 7913 concerns diabetes mellitus.  Under 
this section, a 20 percent evaluation contemplates cases 
requiring insulin and restricted diet, or an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is assigned in cases requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted in cases requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation contemplates 
cases requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under DC 7913.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).   In exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1) (2007); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  The Board may, however, determine whether a 
particular claim merits submission for an extra-schedular 
evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

Analysis

In a December 2001 rating decision, the veteran was granted 
service connection for diabetes mellitus, evaluated as 20 
percent disabling, with an effect date of July 9, 2001, under 
38 C.F.R. § 4.119, DC 7913.

In order to meet the requirements of a 40 percent evaluation, 
the evidence must show that the veteran's diabetes requires 
insulin, a restricted diet, and the regulation of activities.  
The January 2006 VA medical examiner noted that the veteran 
took insulin daily and was on a restricted diet, but 
specifically stated that there was "no restriction of 
activities secondary to diabetes."  His February 2007 VA 
medical examination echoed these findings.  In his November 
2006 Notice of Disagreement, the veteran stated:

Since the onset of my medical conditions I have 
experienced more severe symptoms.  I am feeling 
totally exhausted with minimal exertion.  I am 
physically limited in what I can do.  My diabetes 
and heart disease have worsened since the onset.  I 
was employed as a Security Guard until May 19, 
2007; however, I was forced to retire from that 
full time position for health reasons.

The veteran has also submitted a medical opinion from his 
private physician, dated November 2006, which corroborates 
the veteran's claims with regards to both his health 
conditions and indicates that the veteran's diabetes has 
worsened over the previous five years, specifically noting 
that the veteran's diabetes had become insulin-dependent.  
This opinion implies that the veteran's activities are 
limited due to his cardiac condition, which causes him 
fatigue on a daily basis and prevents him from performing any 
strenuous activities without extreme exhaustion, and not due 
to his diabetes mellitus.  The Board notes that this 
worsening of the veteran's cardiac condition was contemplated 
in the cardiomyopathy increase.  Without a showing that the 
veteran's diabetes mellitus limits his activities, the higher 
rating of 40 percent is not warranted under DC 7913.  38 
C.F.R. § 4.119.

In the April 2007 SOC, the RO addressed the issue of 
entitlement to an extraschedular evaluation for the veteran's 
diabetes mellitus, finding that the evidence did not suggest 
an unusual or exceptional disability picture.  After careful 
review of the record, the Board agrees that the evidence does 
not support a finding that referral of the case to the 
Director, Compensation and Pension Service for extra-
schedular consideration is warranted. 

A review of record shows that the veteran does not allege 
that his diabetes mellitus has necessitated frequent, or 
indeed any, periods of hospitalization.  The question remains 
whether the veteran's diabetes mellitus has resulted in 
marked interference with employment.  To this end, the 
veteran and his private physician have indicated that the 
veteran's cardiomyopathy and diabetes mellitus have forced 
him into early retirement.  However, while noting that the 
veteran was no longer working, the February 2007 VA medical 
examiner specifically found that the veteran's diabetes did 
not affect his activities of daily living.  Unlike the 
concurrent heart examinations, the veteran's diabetes 
mellitus examination did not suggest any physical limitations 
based on this disability.  Thus, due to the nature and 
severity of the veteran's diabetes mellitus, interference 
with the veteran's employment is foreseeable.  Nonetheless, 
the record does not reflect interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  Therefore, the evidence of record does 
not reflect any factors which take the veteran outside of the 
norm, or which present an exceptional case where his 
currently assigned 20 percent rating for diabetes mellitus is 
found to be inadequate.  See Van Hoose v. Brown, 4. Vet. App. 
at 363 (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for considering an extraschedular pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Fisher, Floyd and 
Bagwell, all supra.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 20 percent, that 
doctrine is not applicable with respect to that issue.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).

ORDER

Entitlement to an increased rating in excess of 20 percent 
for diabetes mellitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


